DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-20 are pending and under consideration.
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claimed subject matter that does not have antecedent basis in the specification is “a soluble antigen recognizing construct”.
Because the claims as filed in the original specification are part of the disclosure, even though the material disclosed in the claims is not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, amendment of the specification to include the material disclosed in the claims will obviate this objection. 
Appropriate correction is required.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of March 23, 2020 for claims 1-14 and 17-20 because the claims as currently constituted recite “a soluble antigen recognizing construct” and a review of the parent application does not reveal the claimed limitation. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Claims 15 and 16 have a priority date of 12/08/2016 based on the disclosure of 62/431,588.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  

Scope of the claimed genus
The claims are broadly drawn to a soluble antigen recognizing construct, comprising SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57, wherein each of SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57 comprises at most one conservative amino acid substitution and wherein the antigen recognizing construct is an antibody, or derivative or fragment thereof, or a  or T cell receptor (TCR), or a derivative or fragment thereof. The claims are additionally draw to nucleic acids encoding . Thus, the claims encompass a broad genus of soluble antigen recognizing constructs with varying identity to the disclosed TCRs. 
 
State of the Relevant Art
It is well-known in the art that TCRs are diverse in structure. In particular, Arstila et al. (Science 29 Oct. 1999 286: 958-961) teach that the number of distinct T cell receptors expressed by the 1012 T-cells is not known. Arstila teaches that in the blood there are 106 differentchains pairing on average with at least 25 different  chains. See abstract. Additionally, the binding of proteins like TCRs to ligands involves complex structure/function interactions. US 2011/0280889 Al (Schendel et al. Nov. 17, 20011) teaches TCRs are members of the immunoglobulin superfamily and usually consist of two subunits, namely the alpha and beta subunits. The variable domains of both the TCR alpha-chain and beta-chain have three hypervariable or complementarity determining regions (CDRs), whereas the variable region of the beta-chain has an additional area of hypervariability (HV4) that does not normally contact 
As drawn to using the CDR is an antibody, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  Furthermore, Janeway et al. (Immunobiology 5 2011 pp. 106-118, IDS) teaches that although the structure of the TCR is similar to the antibody Fab fragment there are structural differences between the two binding domains and functional differences, e.g. a TCR recognizes peptides in complex with an MHC molecule.  See pp. 106-108. Thus, given the above, it is clear that in the biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed soluble antigen recognizing construct. 
Overall, at the time the invention was made, the level of skill for preparing T-cell receptors and antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify preparing TCRs  and  antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).   Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences or all of the TCR CDRs in appropriate TCR variable domains, the skilled artisan generally would not be a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches three the sequence of the TCR R37P1C9 alpha chain variable domain (SEQ ID NO: 52) which comprises SEQ ID NOs: 49-51.  See Table 1. 
The specification teaches three the sequence of the TCR R37P1C9 beta chain variable domain (SEQ ID NO: 58) which comprises SEQ ID NOs: 55-57.  See Table 1. 
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of the TCR R37P1C9.  The specification does not actually produce any other TCRs or antibodies comprising the claimed CDRs.  TCRs and antibodies produced by different methods, such as to different antigens or epitopes or in different species or in phage, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described the TCR R37P1C9 comprising the unmodified CDRs of SEQ ID NOs:  49, 51, 55 and 57, the genus of antigen recognizing constructs is very large and there is only one described species for the genus.  The described species therefore cannot be considered representative of the recited genus of antigen recognizing constructs.

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.
As noted above, for TCRs CDRs 1-3 contribute to the recognition of an antigens and MHC and for antibodies the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed or using the TCR CDR regions in the context of an antibody antigen binding region.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for an antigen recognizing construct other than those comprising all six CDRs in the context of the TCR alpha and beta chain. 
For all of the reasons presented above, one of skill in the art would not know which of the countless other antigen recognizing constructs encompassed by the claims that meet the highly general structural requirements of the claims would also be able to recognize an antigen alone or in complex with an MHC molecule. The specification does not provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-13 and 17-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/016396 A1 (Alten et al. June 14, 2018, IDS), “Alten”.
Alten teaches a soluble TCR R37P1C9 comprising SEQ ID NOs: 49-51 and 55-57.  See claims 1-8 and 19, ¶ [0069] and Table 1.  
Alten teaches that TCR R37P1C9 specifically recognizes SEQ ID NO: 133/MAGEA1-003 presented in complex with HLA-A*02. See Example 5. 
Alten teaches that TCR R37P1C9 comprises SEQ ID NOs: 52 and 58.  See Table 1.
Alten teaches nucleic acids, vectors, and host cells expressing the TCR.  See claims 9-11.
Alten teaches pharmaceutical compositions comprising the TCR.  See  claim 12 and ¶¶ [0091] and [0094-0095]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘731 claims are drawn to:
1. A single chain T cell receptor (TCR) comprising SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57, wherein each of SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 55, and SEQ ID NO: 57 comprise at most one conservative amino acid substitution. 
    2. The single chain TCR according to claim 1, wherein said single chain TCR specifically and/or selectively binds to SEQ ID NO: 133. 
    3. The single chain TCR according to claim 1, comprising a TCR .alpha. variable chain comprising an amino acid sequence having at least 95% identity to SEQ ID NO: 52 and a TCR .beta. variable chain comprising an amino acid sequence at least having 95% identity to SEQ ID NO: 58. 
    4. A nucleic acid encoding for the single chain TCR according to claim 1. 
    5. A vector comprising a nucleic acid according to claim 4. 
    6. A host cell comprising the single chain TCR according to claim 1. 
    7. A pharmaceutical composition comprising the single chain TCR according to claim 1. 
    8. A method of manufacturing the single chain TCR, comprising providing a suitable host cell, providing a genetic construct comprising a coding sequence encoding the single chain TCR according to claim 1, introducing into said suitable host cell said genetic construct, expressing said genetic construct by said suitable host cell. 
    9. The method according to claim 8, further comprising isolation and purification of the single chain TCR from the suitable host cell and, optionally, reconstitution of the single chain TCR in a T-cell. 
    10. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ 
    11. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1.beta. chain comprising the amino acid sequences of SEQ ID NO: 55, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 57, wherein each of SEQ ID NOs: 50 and 56 comprise at most one conservative amino acid substitution. 
    12. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1.beta. chain comprising the amino acid sequences of SEQ ID NO: 55, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 57, wherein each of SEQ ID NOs: 51 and 57 comprise at most one conservative amino acid substitution. 
    13. The single chain TCR of claim 1, comprising a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 49, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 50, a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 51, a CDR1.beta. chain comprising the amino acid sequences of SEQ ID NO: 55, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 56, and a CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 57. 
    14. The single chain TCR according to claim 13, wherein said single chain TCR specifically binds to SEQ ID NO: 133. 
    15. The single chain TCR of claim 1, wherein the single chain TCR is a soluble TCR.
The instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented claims which have all of the characteristics of the claimed soluble antigen recognizing construct, comprising 

7.	Applicant is advised that should claims 8 and 9 be found allowable, claims 10-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER J REDDIG/Primary Examiner, Art Unit 1642